Citation Nr: 1506025	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-35 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to a disability rating in excess of 10 percent for right knee strain with probable lateral meniscus tear with degenerative joint disease and laxity of one ligament (the anterior cruciate) with no instability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1986 to July 1988 and from December 1990 to May 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal of September 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The September 2009 rating decision denied entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected right knee strain.  The August 2010 rating decision denied entitlement to service connection for psoriasis.

In December 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record shows that the Veteran informed VA in May 2014 that he is currently working and that he is not pursuing a claim for TDIU.  The Board concludes that a claim for a TDIU has not been raised.

The issue of entitlement to a disability rating in excess of 10 percent for service-connected right knee strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's psoriasis had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for psoriasis are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

In this decision, the Board grants service connection psoriasis.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements, to include those described by the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010), is deemed to be harmless error and any further discussion of VA's responsibilities is not necessary.

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

The Veteran contends that he currently has psoriasis that had its onset during active service.  The evidence of record demonstrates that the Veteran has a current diagnosis of psoriasis.  Thus, the Board finds that the current disability requirement for service connection purposes is met.

The question remaining for consideration, therefore, is whether the Veteran's current psoriasis had its onset during active service or is related to an in-service disease or injury.  The Board initially notes that the Veteran admits that he did not receive treatment for psoriasis during active service.  See December 2014 Board hearing transcript.  However, the Veteran has consistently reported in his submissions to VA in support of the present claim that his psoriasis had its onset during his period of active service from December 1990 to May 1991.  See, e.g., VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in January 2010; December 2014 Board hearing transcript.

A review of the Veteran's service treatment records indeed reveals no complaints or findings of psoriasis during active service.  However, the record contains a private treatment record dated July 1991, less than two months after the Veteran's separation from active service, documenting that the Veteran's complained of itchy rash on both elbows and behind the ears.  On physical examination, the Veteran was noted as having sharply marginated plaques with silvery white scales on the elbows and ears.  The Veteran was assessed with psoriasis and prescribed medication.  In November 1991, the Veteran was seen again for his psoriasis, and reported worsening of his symptoms since July 1991.  At the November 1991 office visit, the Veteran also reported that his psoriasis symptoms started during his military service, and that he was under significant stress during active service.

VA treatment records dated July 2009 describe the Veteran's psoriasis as covering the surfaces of his elbows, groin area, and posterior area of his ears.  They also note that "patient has had psoriasis since 1990."  In August 2009, E. S. Bermudez, M.D., one of the Veteran's private healthcare providers, submitted a letter stating that it is at least as likely as not that the Veteran's psoriasis is due to his military service.  Dr. Bermudez explains that the etiology of psoriasis is not exactly known, but that mental and physical stress can cause the condition, and that such stresses "were certainly present during [the Veteran's] service in the military" and may have caused his psoriasis.  Of note, the Veteran was granted service connection for posttraumatic stress disorder (PTSD) in a December 2014 rating decision.  Establishment of service connection for PTSD requires, among other things, credible supporting evidence that an in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2014).  Accordingly, in granting the Veteran service connection for PTSD, VA has conceded that the Veteran experienced in-service stress.

In a May 2011 letter, J. P. Pontejos, D.O., the doctor who treated the Veteran for psoriasis in July and November 1991, submitted a letter in which he opines that there is likely a reasonable causal relationship between the Veteran's chronic skin disorder and his military service.  However, Dr. Pontejos does not provide any further rationale for this opinion.

In light of the above evidence, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed psoriasis had its onset during his active service.  Although the service treatment records are absent for a diagnosis of or treatment for psoriasis, the record contains treatment notes dated July 1991 and November 1991, which is in close temporal proximity to the Veteran's service and nearly two decades before the Veteran submitted the present claim.  Those records include a diagnosis for psoriasis and show that, well before submitting the present claim, the Veteran reported that he first experienced psoriasis symptoms during active service.  The Veteran has been consistent in his contention that he had psoriasis in service.  The Board accordingly finds the Veteran's statements credible, and concludes that the in-service disease requirement for service connection purposes is met despite a lack of in-service diagnosis for psoriasis.

As for a causal link between the Veteran's current psoriasis and his in-service disease, there are two medical opinions of record that draw a positive nexus.  Both sources have had a treating relationship with the Veteran, meaning that they have both had an opportunity to personally examine the Veteran and are both acquainted with the Veteran's medical history.  Furthermore, the record shows that Dr. Pontejos examined the Veteran shortly after his separation from active service.  He is therefore uniquely qualified to opine as to the nature and likely etiology of the Veteran's current psoriasis.  In addition, Dr. Bermudez has indicated that stress is generally regarded as a contributor to psoriasis, and that in-service stress likely played a role in the Veteran's developing psoriasis.  This conclusion is consistent with the record.  The Veteran reported in-service stress to Dr. Pontejos at the November 1991 office visit for treatment of psoriasis.  Furthermore, the Veteran has been service connected for PTSD.  As discussed above, in granting service connection for PTSD, VA has acknowledged that the Veteran experienced in-service stress.  As the two positive nexus opinions are consistent with the other evidence of record and are based on in-person examination of the Veteran and the medical professionals' knowledge and expertise in medical matters, they are due probative value.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board notes that there are no medical opinions of record contrary to these two positive nexus opinions.

In summary, although the Veteran's service treatment records do not demonstrate in-service treatment or findings of psoriasis, the Board finds the Veteran credible in his statements that he had psoriasis in service because his statements are consistent with the evidence of record and are supported by treatment notes dated in close proximity to his active service.  In addition, two private treating sources have provided positive nexus opinions that are due probative evidentiary value.  VA regulations provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In light of the above, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's claimed psoriasis had its onset during active service.  The Board will resolve any doubt in favor of the Veteran and grant service connection for psoriasis.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for psoriasis is granted.


REMAND

Upon review of the record, the Board finds that further development is required before a decision on the merits can be made on the issue of entitlement to a disability rating in excess of 10 percent for the service-connected right knee strain.

The Veteran testified at the December 2014 Board hearing that he has received treatment for his service-connected right knee strain at VA medical treatment facilities consistently from the 1990s through the present.  Specifically, the Veteran identified treatment at a medical facility on the Mather Air Force Base, which appears to be a part of the VA Northern California Health Care System.  The record currently contains VA treatment records dating only through December 2013.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, a remand is required so that all outstanding VA treatment records relevant to the claim, to include those from the VA Northern California Health Care System dated December 2013 through the present, may be obtained and associated with the record.

In addition, the Veteran testified at the December 2014 Board hearing that he receives treatment for his service-connected right knee strain from private healthcare providers, to include Kaiser Permanente in Sacramento, California.  It is unclear from the Veteran's testimony whether there are outstanding medical records from this or other private healthcare providers.  Accordingly, the Veteran should be contacted to identify any outstanding private medical records relevant to the present claim.

Finally, the Board notes that VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination in relation to his increased rating claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124.  The Veteran was last provided a VA examination in relation to his service-connected right knee strain in May 2012, more than two years ago.  At the May 2012 VA examination, the Veteran reported that he used a knee brace at all times but did not require use of an assistive device.  However, at the December 2014 Board hearing, the Veteran reported that, in addition to daily use of a knee brace, he now requires the occasional use of a cane to manage his right knee pain.  The Board finds that this represents a worsening in the Veteran's condition.  Accordingly, on remand, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected right knee strain.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers relevant to the Veteran's service-connected right knee strain.  The Board is particularly interested in any outstanding records from Kaiser Permanente in Sacramento, California.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

2.  Request all outstanding VA treatment records relevant to the Veteran's service-connected right knee strain, to include from the VA Northern California Health Care System dated December 2013 through the present, and associate the records with the claims file.

3.  After the above development is completed, schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected right knee strain.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  Any indicated tests and studies must be completed.

The examiner should report all signs and symptoms of the Veteran's right knee disability to include range-of-motion testing.  The examiner must address functional impairment, if any, during flare-ups or when the knee is used repeatedly.  The examiner must also address whether the Veteran has instability of the right knee.

A complete rationale for all opinions must be provided.

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent Supplemental Statement of the Case, and determine whether a higher rating may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


